

114 SRES 572 ATS: Designating November 5, 2016, as National Bison Day.
U.S. Senate
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 572IN THE SENATE OF THE UNITED STATESSeptember 20, 2016Mr. Enzi (for himself, Mr. Schumer, Mr. Hoeven, Mr. Bennet, Mr. Inhofe, Mr. Whitehouse, Mr. Moran, Mrs. Feinstein, Mrs. Gillibrand, Ms. Baldwin, Mr. Hatch, Mr. Lee, Mr. Portman, and Mr. Heinrich) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating November 5, 2016, as National Bison Day.
	
 Whereas on May 9, 2016, the North American bison was adopted as the national mammal of the United States;
 Whereas bison are considered a historical symbol of the United States;
 Whereas bison were integrally linked with the economic and spiritual lives of many Indian tribes through trade and sacred ceremonies;
 Whereas there are more than 60 Indian tribes participating in the Intertribal Buffalo Council;
 Whereas numerous members of Indian tribes are involved in bison restoration on tribal land;
 Whereas members of Indian tribes have a combined herd on more than 1,000,000 acres of tribal land;
 Whereas the Intertribal Buffalo Council is a tribal organization incorporated pursuant to section 17 of the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 477);
 Whereas bison can play an important role in improving the types of grasses found in landscapes to the benefit of grasslands;
 Whereas a bison has been depicted on the official seal of the Department of the Interior since 1912;
 Whereas bison hold significant economic value for private producers and rural communities;
 Whereas, as of 2012, the Department of Agriculture estimates that 162,110 head of bison were under the stewardship of private producers, creating jobs, and contributing to the food security of the United States by providing a sustainable and healthy meat source;
 Whereas a bison is portrayed on 2 State flags; Whereas the bison has been adopted by 3 States as the official mammal or animal of those States;
 Whereas the buffalo nickel played an important role in modernizing the currency of the United States;
 Whereas several sports teams have the bison as a mascot, which highlights the iconic significance of bison in the United States;
 Whereas a small group of ranchers helped save bison from extinction in the late 1800s by gathering the remaining bison of the diminished herds;
 Whereas on December 8, 1905, William Hornaday, Theodore Roosevelt, and others formed the American Bison Society in response to the near extinction of bison in the United States;
 Whereas on October 11, 1907, the American Bison Society sent 15 captive-bred bison from the New York Zoological Park, now known as the Bronx Zoo, to the first big game refuge in the United States, now known as the Wichita Mountains Wildlife Refuge;
 Whereas in 2005, the American Bison Society was reestablished, bringing together bison ranchers, managers from Indian tribes, Federal and State agencies, conservation organizations, and natural and social scientists from the United States, Canada, and Mexico to create a vision for the North American bison in the 21st century;
 Whereas there are bison herds in National Wildlife Refuges, National Parks, and National Forests;
 Whereas there are bison in State-managed herds across 11 States;
 Whereas there is a growing effort to celebrate and officially recognize the historical, cultural, and economic significance of the North American bison to the heritage of the United States; and
 Whereas members of Indian tribes, bison producers, conservationists, sportsmen, educators, and other public and private partners have celebrated the annual National Bison Day since 2012 and are committed to continuing this tradition annually on the first Saturday of November: Now, therefore, be it
	
 That the Senate— (1)designates November 5, 2016, the first Saturday of November, as National Bison Day; and
 (2)encourages the people of the United States to observe the day with appropriate ceremonies and activities.